Jackson, Chief Justice.
[Hughes and Stewart farmed together, or Stewart “worked with” Hughes, on halves, during the year 1883. Hughes furnished the land and stock and fed the stock. Stewart did the work. They were to divide the crop equally. Hughes furnished Stewart supplies, as plaintiff claimed. Defendant contested the alleged debt. The crop was divided, each taking his half. There was no agreement that Stewart’s half of the crop should belong to Hughes until supplies were paid for, but Hughes “ thought the law made Stewart’s half of the crop his (Hughes’s) until supplies were paid for.” Hughes brought trover for the crop in order to collect this debt. The justice decided in favor of Hughes. Stewart appealed to a jury. The jury gavea verdict for$41.15 in favor of Hughes. Stewart took the case by certiorari to the superior court. The judge of the superior court, considering it a question of law only, sustained the certiorari, and gave final judgment, basing his-ruling on the ground that the 'evidence did not show title m Hughes. Hughes excepted.]